The motion for rehearing is couched in the most general terms, averring first, that the trial court erred in overruling each and every ground of appellant's motion for new trial, and, second, that this court erred in overruling each and every proposition in appellant's brief. No new authorities are cited. No portion of the court's opinion is pointed out as announcing an erroneous conclusion either on the law or the facts. Ample consideration seems to have been given to the various points raised when the case was originally before us, and we perceive no error in the opinion.
Overruled.